DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Applications No. 63028341, 63026609 and 63024331 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Nowhere does the provisional applications discuss limitations recited in claims 1, 6, 11 and 16 as following: 
Claim 1: “the first constraint being that rectangular slices are not used for a first plurality of pictures; and decoding the first plurality of pictures of the video data in accordance with the value of the first syntax element.”
Claim 6 – “the first constraint being that rectangular slices are not used for a first plurality of pictures; and decoding the first plurality of pictures of the video data in accordance with the value of the first syntax element.”
Claim 11: “the first constraint being that rectangular slices are not used for a first plurality of pictures; and decode the first plurality of pictures of the video data in accordance with the value of the first syntax element.”
Claim 16: “the first constraint being that rectangular slices are not used for a first plurality of pictures; and means for decoding the first plurality of pictures of the video data in accordance with the value of the first syntax element”
Accordingly, the aforementioned limitations, recited in claims 1, 6, 11 and 16 are not entitled to the benefit of the prior Applications No. 63028341, 63026609 and 63024331.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10, 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5, 10, 15, 20, claims 5, 10, 15, 20 recites the limitation “type I bitstream.” The aforementioned limitation is neither defined nor discussed in the specification. This is unclear in reference to what type of bitstream is a type I bitsteram.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bross et al. Versatile Video Coding (Draft 9), JVET-R2001-vB, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11- 18th Meeting: by teleconference, 15–24 April 2020), hereinafter referred to as Bross, in view of Hannuksela, AHG12: On independently coded picture regions, JVET-O0394, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 15th Meeting: Gothenburg, SE, 3–12 July 2019, hereinafter referred to as Hannuksela 
Regarding claim 1, Bross discloses a method of decoding video data, the method comprising: determining a value of a first syntax element indicative of whether a first constraint is applicable, the first constraint being that rectangular slices are not used (See page 117 - pps_rect_slice_flag). 
Bross does not explicitly disclose for a first plurality of pictures; and decoding the first plurality of pictures of the video data in accordance with the value of the first syntax element.
However, Hannuksela from the same or similar endeavor of video coding discloses for a first plurality of pictures; and decoding the first plurality of pictures of the video data in accordance with the value of the first syntax element (See Abstract and Section 2.4 and 2.5- specify partitioning to tiles, bricks, and rectangular slices in SPS which is suitable for 4K decoding).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Bross to add the teachings of Hannuksela as above, in order to provide the possibility to specify partitioning to tiles, bricks, and rectangular slices in SPS (Hannuksela, Abstract).
Regarding claim 2, Bross and Hannuksela disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Examiner notes that the limitations in claim 2 is not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition happening (when the value of the first syntax element indicates that the first constraint is applicable). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.	
Furthermore, Bross discloses the method of claim 1, further comprising:
based on the value of the first syntax element indicating that the first constraint is applicable, determining that a value associated with a second syntax element for the first plurality of pictures equals 0, wherein the value of 0 for the second syntax element indicates that rectangular slices are not used for each picture among the first plurality of pictures to which a picture parameter set is applicable (See page 117 - pps_rect_slice_flag)
Regarding claim 3, Bross and Hannuksela disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
the method of claim 1, further comprising:
determining a value of a third syntax element indicative of whether a second constraint is applicable, the second constraint being that each subpicture among a second plurality of pictures must only contain one slice; and decoding each subpicture among the second plurality of pictures in accordance with the value of the third syntax element (See page 117 - pps_single_slice_per_subpic_flag)
Regarding claim 4, Bross and Hannuksela disclose all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Examiner notes that the limitations in claim 4 is not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition happening (when the value of the third syntax element indicates that the second constraint is applicable). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.	
	Furthermore, Bross discloses the method of claim 3, further comprising:
based on the value of the third syntax element indicating that the second constraint is applicable, determining that a value associated with a fourth syntax element indicates that each subpicture among the second plurality of pictures to which a picture parameter set is applicable only contains one slice (See page 117 - pps_single_slice_per_subpic_flag)
Regarding claim 5, Bross and Hannuksela disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
the method of claim 1, receiving a Type I bitstream, the Type I bitstream comprising at least one picture header (PH) network abstraction layer (NAL) unit and at least one video coding layer (VCL) NAL unit; and decoding the at least one PH NAL unit and the at least one VCL NAL unit. (See page 20, - bitstream formats, 48 and 49 - Picture header structure syntax and page 89 VCL NAL units).
Regarding claims 6-10, 11-15 and 16-20, claims 6-10, 11-15 and 16-20 are rejected under the same art and evidentiary limitations as determined for the method of claims 1-5.
Bross does not explicitly discloses a non-transitory computer-readable medium storing instruction that, when executed, cause one or more processors. However it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to have a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform the step of the method disclosed in claims 1-5, since it was known in the art that a decoder can be implemented in as a computer program product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486